﻿66.	It is a pleasure for me to extend to you, Sir, my delegation's sincere congratulations on your election to the high office of President of the thirty-second session of the United Nations General Assembly. We consider your election as a well-deserved tribute paid to you by the world body for your eminent qualities of statesmanship and experience, as well as added recognition of the prominent role played in world affairs by your country. My country, which maintains close links with Yugoslavia, particularly within the  non-aligned movement, conveys to you, through me, its good wishes for success in your important deliberations.
67.	Allow me also to express my Government's appreciation of the invaluable role played by your predecessor, Hamilton Shirley Amerasinghe, during his term of office as the President of the thirty-first session. I wish to congratulate Mr. Amerasinghe on the successful manner in which he discharged his onerous responsibilities.
68.	I should also like to express my Government's deep appreciation to the Secretary-General, Mr. Waldheim, for his untiring and dedicated efforts to promote the objectives of the Organization.
69.	This current session marks the admission of two new Members to our Organization: the Socialist Republic of Viet Nam and the Republic of Djibouti. My delegation welcomes with joy the two new Members in our midst, whose admission to our Organization is not only a further step towards the achievement of universality of the Organization but also a clear indication of the strength displayed by the peoples of those two countries in achieving self-determination and national independence. We are convinced that their presence in this family of nations will contribute positively towards peace and co-operation.
70.	Maldives is among the community of nations a small nation which depends very much for its well-being and progress on the .principles of peace and international co-operation. We firmly believe that the United Nations system, despite its short-comings, has been and will continue to be the most vital instrument that the family of nations has so far evolved for the maintenance of peace and security in the world and for the promotion of the principles of freedom, justice and human dignity.
71.	We realize that the problems which we face today are difficult, complex and of a considerable magnitude; but we hope that, with a greater sense of responsibility and our collective efforts, we shall be able to solve those problems. The implementation of the resolutions we adopt, and a genuine belief in and enthusiasm for the principles embodied in our Charter remain the key factors for the success of our deliberations. As our Secretary-General has said in 1976 in the introduction to his report on the work of the Organization:
"The ... concept of world order is based on respect for the decisions of the principal organs of the United Nations and for international law, principles and procedures."
72.	The framework for solutions to today's economic problems has already been laid down. The Declaration and Programme of Action on the Establishment of a New International Economic Order and the resolution of the seventh special session on development and international economic cooperation can guide us, in our deliberations, towards the establishment of a new partnership between the developed and developing countries and of an effective relationship between nations based on the principles of interdependence and mutual respect. My country feels happy that, as a result of our deliberations within the United Nations system during the past few years, we are now able to identify a number of key issues involved in the process of achieving this new relationship. Despite the failure of the recent dialogue in Paris to live up to the expectations of the developing countries, Maldives is happy to see the evidence of an entirely new approach to development and the desire of the developed countries to create effective conditions for a better world economic order.
73.	Allow me to mention some specific problems of my country pertaining to development. The most serious impediments are our meagre natural resources and the extreme fragmentation of the thousand-island archipelago,' which occupies nearly 100,000 square kilometres in the Indian Ocean. Fisheries and tourism are the only two major fields in which any viable activities can be immediately carried out. So far, Maldives has depended solely on its own limited resources and the bilateral assistance received from friendly countries. The effectiveness of United Nations- assisted programmes was in the past at a minimum, due to the lack of intensified programming to cater for the existing problems of the country. It is only now, because of the nature and urgency of our development needs, combined with the hard economic realities of our times, that we have embarked on projects which require relatively large funds. It is in this context that the Government of Maldives decided to join the IMF, the World Bank Group and the Asian Development Bank. Furthermore, the Government is also seeking assistance from other, similar sources. We are hopeful that with the support of these sources and agencies, and given a few more years to plan ahead, we will be able to catch the train and thereby be able to maintain an adequate momentum of progress to participate in the newly- constructed world economic order.
74.	Turning to the major issues confronting the world as a whole, my delegation believes that the problem of disarmament in all its dimensions, particularly the question of controlling the nuclear arms race, remains most urgent. The dangers of recent developments in the field of armaments are beyond our 'imagination. My delegation hopes that the forthcoming special session of the General Assembly on disarmament will achieve progress in the direction of complete disarmament, or at least free mankind from the perils of nuclear destruction. We strongly condemn the trend of thought which tries to justify the acquisition and use of nuclear weapons as a method of blackmail, even as the last resort for survival.
75.	We in Maldives, as a freedom-loving and peace-loving country, view the question of southern Africa as another issue posing grave threats to world peace. In Zimbabwe, the right of the people to rule themselves is still being obstinately denied by the minority regime in Namibia, the illegal occupation of African soil by the Pretoria regime continues, and the right of the people to self-determination and independence continues to be ignored. In South Africa itself, the tragic results of the continuation of the abhorrent policy of apartheid are being seen in the form of the massacres of the African population in Soweto and other places. Recent developments in South Africa have again demonstrated that the denial of the basic human rights of peoples will only lead to destruction and total unhappiness. Maldives will continue to support the United Nations in its efforts to change the situation in southern Africa, and we reiterate our solidarity with the peoples of southern Africa in their just struggle for human rights and independence.
76.	The situation m the Middle East remains a grave disappointment to the people of Maldives. On earlier occasions, my delegation has clearly indicated its rejection of the illegal occupation by Israel of the Arab territories. I wish to reaffirm this position of my Government, which is based not only on an understanding of the historical factors involved, but also on our rejection of the idea of the acquisition of territories by war. We further deplore the flagrant violation of human rights carried out by the Israelis in the occupied territories through systematic efforts to change the demographic composition of Arab lands. We in Maldives, being a Moslem nation, are particularly hurt by the Israeli practices in Jerusalem aimed at changing the Islamic edifices in the Holy Land. My delegation also reiterates its support for the Palestinian people, who have the legitimate right to self-determination on their own national soil. We are convinced that the participation of their authentic representative, the Palestine Liberation Organization, is essential in any peace-making effort aimed at a just and lasting solution which will guarantee peace and security in the area.
77.	As a maritime nation, Maldives pays special attention to the work and achievements of the Third United Nations Conference on the Law-of the Sea. It is of special significance in determining the status of the economic and maritime zones, defining the continental shelf and dealing with the problems related to marine environment.
78.	We view the achievements of the last session of the Conference with optimism. It is hoped that the forthcoming session in Geneva will achieve a higher degree of co-ordination in order to conclude the task of the Conference.
79.	The Indian Ocean washes the shores of most countries of Asia, including ours. We have joined hands with the countries of the region to make that ocean a zone of peace, free from great-Power rivalry and conflict.
80.	Since the inception of the United Nations Declaration of the Indian Ocean as a Zone of Peace we have supported all efforts made towards the practical implementation of that Declaration. Further, we are happy to note the interest expressed early this month by the United States and the Soviet Union in achieving practical results in their talks on this subject. We believe that their good will and co-operation will yield a significant degree of progress in this endeavour.
81.	My. delegation remains deeply disturbed over the continued violation of the unity and territorial integrity of the Republic of Comoros by foreign occupation of the Comorian island of Mayotte.
82.	The question of Cyprus is another unsolved problem which has remained on our agenda for the last several years. My delegation supports all efforts in search of a negotiated and permanent settlement of the problem. We feel that any realistic solution should take into consideration the legitimate interests of all the ethnic groups of the Cypriot community, and that it should preserve the independence and territorial integrity of the nation.
83.	Strengthening the role of the United Nations in maintaining peace and security, fostering economic cooperation and harmonizing international action towards a better future is not an impossible task only if we are committed seriously to the principles of the Charter and if we can summon the will and sustain the courage to adjust the national interests to the changing perspectives of the world.
84.	Once again I reiterate my country's faith in the United Nations and its firm commitment to the principles of the Charter.  wish to express my Government's hope that the work of the thirty-second sessions will be crowned with successful results compatible with the expectations of the peoples of the world.
 


